DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1-2 and 4 have been amended; support for claims 1-2 and 4 is found in original claim 3.
Claims 5-6, 8, 10, 12, 20, 23, 26-45, 47 and 49-56 have been cancelled.
Claims 1-4, 7, 9, 11, 13-19, 21-22, 24-25, 46 and 48 are currently pending and have been examined on the merits in this office action.

Claim Objections
Claims 18 and 48 are objected to because of the following informality:  The status identifier is incorrect, the restriction requirement was withdrawn in the previous office action (see MPEP 714).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7, 9, 14, 16, 17, 19, 21, 22, 24, 25, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Natesh et al. (US 20170179454-hereinafter Natesh) in view of Clement et al. (US 20140272535-hereinafter Clement).

Regarding claim 1, Natesh teaches a lead acid battery comprising a battery separator (70) and a battery plate (Natesh positive electrode 80 and negative electrode 75; Figure 3A);
 wherein the battery separator comprises a non-woven fiber web comprising synthetic fibers (Natesh [0071]) where the synthetic fibers make up greater than 70 wt.% of the non-woven fiber web (Natesh [0071]), the synthetic fibers comprise non-continuous fibers having an average length of greater than or equal to 0.25 mm and less than or equal to 300 mm (Natesh [0073]; non-continuous fibers are 
the battery separator has an apparent density of greater than or equal to 40 gsm/mm and less than or equal to 300 gsm/mm (Natesh [0098]), 
the battery separator has a porosity of greater than or equal to 80% (Natesh [0099]) and the battery separator has a mean flow pore size of greater than or equal to 0.1 micron and less than or equal to 60 microns (Natesh [0101]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Natesh fails to teach of the non-woven fiber web comprising fibrillated fibers.
Clement discloses of a battery separator used in lead-acid batteries that contains a plurality of different fibers. Clement teaches that the non-woven fiber web can comprise of a variety of other materials such as fibrillated fibers (Clement [0046]). Clement teaches these fibers are obvious variants of each other as the separator can be made of many different fibers. A skilled artisan could envision the addition of fibrillated fibers in the non-woven fiber web.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Natesh’s separator to incorporate the teachings of Clement to include the fibrillated fibers into the non-woven web because separators can be made of a variety of materials and these materials are obvious variants of each other and the use of fibrillated fibers in the non-woven fiber web can be envisioned by a skilled artisan with the teaching of Clement. 

Regarding claim 2, Natesh teaches a lead acid battery comprising a battery separator (70) and a battery plate (Natesh positive electrode 80 and negative electrode 75; Figure 3A),
 wherein the battery separator comprises a non-woven fiber web comprising synthetic fibers (Natesh [0071]), 
the synthetic fibers comprise non-continuous fibers having an average length of greater than or equal to 0.25 mm and less than or equal to 300 mm (Natesh [0073]; non-continuous fibers are fibers that are cut short thus having fiber lengths within the claimed range can mean that these fibers are non-continuous), 
the battery separator has a puncture strength of greater than or equal to 15 N (Natesh [0103]),
 the battery separator has a porosity of greater than or equal to 80% (Natesh [0099]), 
and the battery separator has a mean flow pore size of greater than or equal to 0.1 micron and less than or equal to 60 microns (Natesh [0101]).
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Natesh fails to teach of the non-woven fiber web comprising fibrillated fibers.
Clement discloses of a battery separator used in lead-acid batteries that contains a plurality of different fibers. Clement teaches that the non-woven fiber web can comprise of a variety of other materials such as fibrillated fibers (Clement [0046]). Clement teaches these fibers are obvious variants of each other as the separator can be made of many different fibers. A skilled artisan could envision the addition of fibrillated fibers in the non-woven fiber web.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Natesh’s separator to incorporate the teachings of Clement to include the fibrillated fibers into the non-


Regarding claim 3, Natesh teaches of a lead acid battery comprising of a battery separator (Natesh 70) and a battery plate (Natesh positive electrode 80 and negative electrode 75; Figure 3A),
 wherein the battery separator comprises a non-woven fiber web comprising synthetic fibers (Natesh [0071]),
 the synthetic fibers comprise non-continuous fibers having an average length of greater than or equal to 0.25 mm and less than or equal to 300 mm (Natesh [0073]; non-continuous fibers are fibers that are cut short thus having fiber lengths within the claimed range can mean that these fibers are non-continuous),
the battery separator has a porosity of greater than or equal to 80% (Natesh [0099]), 
and the battery separator has a mean flow pore size of greater than or equal to 0.1 micron and less than or equal to 60 microns (Natesh [0101]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Natesh fails to teach of the non-woven fiber web comprising fibrillated fibers.
Clement discloses of a battery separator used in lead-acid batteries that contains a plurality of different fibers. Clement teaches that the non-woven fiber web can comprise of a variety of other materials such as fibrillated fibers (Clement [0046]). Clement teaches these fibers are obvious variants of 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Natesh’s separator to incorporate the teachings of Clement to include the fibrillated fibers into the non-woven web because separators can be made of a variety of materials and these materials are obvious variants of each other and the use of fibrillated fibers in the non-woven fiber web can be envisioned by a skilled artisan with the teaching of Clement. 


Regarding claim 4, Natesh teaches a lead acid battery comprising a battery separator (70) and a battery plate (Natesh positive electrode 80 and negative electrode 75; Figure 3A),
 wherein the battery separator comprises a non-woven fiber web comprising synthetic fibers (Natesh [0071]),
the synthetic fibers comprise multicomponent fibers (Natesh [0074]), 
the synthetic fibers make up greater than 70 wt.% of the non-woven fiber web (Natesh  [0071]),
the synthetic fibers comprise non-continuous fibers having an average length of greater than or equal to 0.25 mm and less than or equal to 300 mm (Natesh [0073]; non-continuous fibers are fibers that are cut short thus having fiber lengths within the claimed range can mean that these fibers are non-continuous),
 the battery separator has a porosity of greater than or equal to 80% (Natesh [0099]),
and the battery separator has a mean flow pore size of greater than or equal to 0.1 micron and less than or equal to 60 microns (Natesh [0101]). 


Natesh fails to teach of the non-woven fiber web comprising fibrillated fibers.
Clement discloses of a battery separator used in lead-acid batteries that contains a plurality of different fibers. Clement teaches that the non-woven fiber web can comprise of a variety of other materials such as fibrillated fibers (Clement [0046]). Clement teaches these fibers are obvious variants of each other as the separator can be made of many different fibers. A skilled artisan could envision the addition of fibrillated fibers in the non-woven fiber web.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Natesh’s separator to incorporate the teachings of Clement to include the fibrillated fibers into the non-woven web because separators can be made of a variety of materials and these materials are obvious variants of each other and the use of fibrillated fibers in the non-woven fiber web can be envisioned by a skilled artisan with the teaching of Clement. 


Regarding claim 7, Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the lead-acid battery is a flooded battery (Natesh [0118]).

Regarding claim 9, Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the non-woven fiber web comprises multicomponent fibers (Natesh [0074]).
Regarding claim 14, Natesh teaches all of the claim limitations of claim 1. Natesh fails to teach wherein the synthetic fibers comprise fibrillated fibers.
Clement discloses of a battery separator used in lead-acid batteries that contains a plurality of different fibers. Clement teaches that the non-woven fiber web can comprise of a variety of other materials such as fibrillated fibers (Clement [0046]). Clement teaches these fibers are obvious variants of each other as the separator can be made of many different fibers.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Natesh’s separator to incorporate the teachings of Clement to include the fibrillated fibers into the non-woven web because separators can be made of a variety of materials and these materials are obvious variants of each other.

Regarding claim 16, Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the non-woven fiber web comprises particles (Natesh [0082]).

Regarding claim 17, Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein glass fibers make up greater than 10 wt.% and less than 30 wt.% of the non-woven fiber web (Natesh [0066]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 19, Natesh teaches all of the claim limitations of claim 1. Natesh fails to teach wherein the non-woven fiber web comprises natural fibers.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Natesh’s separator to incorporate the teachings of Clement to include the natural fibers into the non-woven web because separators can be made of a variety of materials and these materials are obvious variants of each other.

Regarding claim 21, Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein resin makes up greater than or equal to 0% and less than or equal to 40 wt.% of the non-woven web (Natesh [0080]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 22, Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the battery separator has a thickness of greater than or equal to 0.05 mm and less than or equal to 30 mm (Natesh [0097]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 24, Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the battery separator has an apparent density of greater than or equal to 40 gsm/mm and less than or equal to 300 gsm/mm (Natesh [0098]).
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 25, Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein he battery separator has a maximum pore size of greater than or equal to 0.1 microns and less than or equal to 60 microns (Natesh [0101]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 46, Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the battery separator is embossed, corrugated, and waved (Natesh [0014]).

Regarding claim 48, Natesh teaches all of the claim limitations as set forth in claim 1 above. Natesh further teaches wherein the battery separator comprises ribs and/or dots (Natesh [0036] battery separator 85 comprising ribs 90; [0092] ribs may be arranges as dots).

Claims 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Natesh et al. (US 20170179454-hereinafter Natesh) in view of Clement et al. (US 20140272535-hereinafter Clement) as applied to claim 1 above, and further in view of Tsukuda et al. (US 20070287062-hereinafter Tsukuda).

Regarding claim 11, Natesh teaches all of the claim limitations of claim 1. Natesh further teaches that creating different layers of the non-woven web by using multiple fibers can enhance the insulation of the system (Natesh [0024]). Natesh fails to teach wherein the non-woven fiber web comprises non-fibrillated fibers.
Tsukuda discloses of a separator for an electrochemical element made with various fibers to achieve low resistance and high reliability within the battery. Tsukuda teaches wherein the non-woven fiber web comprises non-fibrillated fibers (Tsukuda [0028]) such that a low electrical resistance is obtained (Tsukuda [0001]). Tsukuda further teaches that the non-fibrillated fiber is made of polyester (Tsukuda [0025]) which is a good insulator. Tsukuda further teaches that the electrochemical element can be in lead storage batteries (Tsukuda [0012]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Tsukuda’s non-fibrillated fibers into Natesh’s non-woven web such that the separator has enhanced insulation properties and to have a separator with low electrical resistance so that the battery can function properly and increase the efficiency of the battery.

Regarding claim 13, modified Natesh teaches all of the claim limitations as set forth above. Natesh further teaches wherein the non-fibrillated synthetic fibers make up greater than or equal to 10 wt. % and less than or equal to 75 wt. % of the non-woven fiber web (Tsukuda [0028]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 14, Natesh teaches all of the claim limitations of claim 1. Natesh further teaches that creating different layers of the non-woven web by using multiple fibers can enhance the insulation of the system (Natesh [0024]). Natesh fails to teach wherein the non-woven fiber web comprises fibrillated fibers.
Tsukuda discloses of a separator for an electrochemical element made with various fibers to achieve low resistance and high reliability within the battery. Tsukuda teaches wherein the non-woven fiber web comprises fibrillated fibers (Tsukuda [0028]) such that a low electrical resistance is obtained and so that the battery has excellent heat-resistance (Tsukuda [0001]). Tsukuda further teaches that the fibrillated fiber is made of polyester (Tsukuda [0008]) and having heat resistant properties. Tsukuda further teaches that the electrochemical element can be in lead storage batteries (Tsukuda [0012]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Tsukuda’s fibrillated fibers into Natesh’s non-woven web such that the separator has enhanced insulation properties and to have a separator with low electrical resistance so that the battery can function properly, a high heat-resistance that will increase the efficiency of the battery.

Regarding claim 15, modified Natesh teaches all of the claim limitation of claim 14. Tsukuda further teaches that the fibrillated heat resistant fibers make up greater than or equal to 5 wt. % and less than or equal to 35 wt. % and the fibrillated cellulose fibers make up greater than or equal to 10 wt. % and less than or equal to 75 wt. % of the fiber web (Tsukuda [0028]). This results in an overall range of the fibrillated fibers of greater than or equal to 15 wt.% and less than or equal to 100 wt.% of the non-woven web (maximum of 100 wt.% as the wt.% cannot be over 100 wt.%). Modified Natesh teaches these ranges of the fibrillated fibers as a result of the modification of for claim 14.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Natesh et al. (US 20170179454-hereinafter Natesh) in view of Clement et al. (US 20140272535-hereinafter Clement) as applied to claim 1 above, and further in view of Menti et al. (US 20100266888-hereinafter Menti).

Regarding claim 18, Natesh teaches all of the claim limitations as set forth in claim 1. Natesh fails to teach wherein the synthetic fibers comprise crimped fibers.
Menti discloses of a spacing elements that can be used in separators for batteries and specifically used within lead-acid batteries. Menti teaches the addition of crimped fibers are used to obtain a porous structure with high elasticity characteristics (Menti [0112]) such that the crimping of the fibers will add synergy to the non-woven fabric and also provide the non-woven fabric with an elastic, open and porous structure (Menti [0112]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to replace Natesh’s synthetic fibers with Menti’s crimped fibers such that the elasticity and the open porous structure of Menti’s crimped fibers increase the porosity of Natesh’s separator so that the separator has the enhanced porous structure. Natesh teaches of a high porosity separator therefore the replacing Natesh’s fibers with Menti’s crimped fibers will increase the porosity of the separator.


Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive.
Applicant’s argument on Page 8 of the remarks stating that Clement fails to teach of fibrillated fibers are an obvious variant of any other type of fiber is not persuasive. Clement teaches that the separator can contain the materials listed and a skilled artisan could take the teaching of Clement having a separator with multiple different materials/ fibers and come away with the claim limitations of claims 1-4. The instant application involves a variety of different materials and fibers making up the separator and thus Clement teaching that a separator could be made with all of the materials listed could enable a skilled artisan to contain fibrillated fibers in the non-woven fiber web.

Applicants argument of a skilled artisan would have had no particular motivation to select fibrillated fibers in comparison to any material listed in Clement is not persuasive. Clement teaches that fibrillated fibers can make up a material forming the separator. A skilled artisan could have easily made a separator including multiple materials in the list as taught by Clement and the inclusion of fibrillated fibers could have been envisioned by a skilled artisan. Applicant further argues that Clement focuses on three different types of fibers in the list (thermoplastic binder fibers, polymeric fiber, and bicomponent fibers) and that a skilled artisan would have incorporated one of these fibers rather than the fibrillated fibers. While Clement does not go into significant detail about the fibrillated fibers, Clement can envision the addition of fibrillated fibers in the separator and thus this argument is moot.

Applicant’s argument of unexpected results of example 1 and Table 2 does have some merit. While it appears that the applicant does have support for unexpected results of the addition of fibrillated fibers into the separator, the claim is not commensurate in scope. The examples are shown in Table 1 and results in Table 2 show that a significant amount of 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727